DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rise (U.S. Patent 3,713,765).  Regarding Claim 1, Rise shows that it is known to have a system for forming a structure (Abstract: cushioning pod does not affect the remainder of the claim and is treated as intended use), the system comprising a first thermoforming station (element 18, 44); a second thermoforming station (element 20, 44); a thermal source moveable between the first thermoforming station and the second thermoforming station (element 24); a vacuum source fluidly coupled to at least one of the first thermoforming station or the second thermoforming station (element 30/170); a movement mechanism configured to move the thermal source between the first thermoforming station and the second thermoforming station (element 10, 12).
Regarding Claim 2, Rise shows the apparatus of claim 1 above, including one wherein the first thermoforming station further comprises an actuator coupled with the first thermoforming mold holder (element 98, 98a; Column 9, lines 25-38).

Regarding Claims 4 and 14, Rise shows the apparatus of claim 1 above, including one wherein the vacuum source is capable of drawing a vacuum from the first thermoforming station when the first actuator is in the second position (Column 9, lines 39-45; Column 10, lines 10-20).
Regarding Claim 15, Rise shows the apparatus of claim 1 above, including a first thermoforming mold which comprises a plurality of vacuum apertures extending through the molding surface (element 30).
Regarding Claim 17, Rise shows the apparatus of claim 15 above, including one further comprising a position fluid source (Column 9, lines 54-60).
Regarding Claim 18, Rise shows the apparatus of claim 17 above, including one wherein the positive fluid source is fluidly coupled with the first thermoforming mold (Column 9, lines 54-60).
Regarding Claim 20, Rise shows that it is known to carry out a method of forming an article (Abstract: cushioning pod does not affect the remainder of the claim and is treated as intended use), the method securing a first polymeric film composition on a first film jig; positioning the first film jig in a first thermoforming station at a first film holder; heating the first polymeric film composition with a thermal source; moving the thermal source to a second thermoforming station; contacting the first polymeric film composition with a first thermoforming mold having a first molding surface and a first plurality of vacuum apertures extending through the first molding surface; drawing a vacuum through the first plurality of vacuum apertures; and concurrent to drawing the vacuum through the first plurality of vacuum apertures, heating a second polymeric film composition with the thermal source at the second thermoforming station (Column 8, line 41- Column 10, line 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rise, in view of Muirhead (U.S. Patent Application Publication 2002/0058082).  Rise shows the apparatus of claim 1 above, but he does not specify the type of heater.  Muirhead discloses that it is known to heat a polymeric film in a thermoforming operation using an infrared heating element (0052).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Muirhead’s infrared heating element as that in Rise’s apparatus because there is art recognized suitability for using infrared heating elements in thermoforming operations (MPEP 2144.07).

Claims 6-9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rise.
Regarding Claims 6-9, Rise shows the apparatus of claim 1 above, but he does not disclose the particular positioning distances or temperatures of the thermal source.  However, it would have been obvious to select appropriate positioning distances for the thermal source in order to not damage the polymeric film in the process and because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claims 16 and 19, Rise shows the apparatus of claim 1 above, but he does not show the particular mold shape.  However, it would have been obvious to select a desired mold shape, such as that which is claimed, in order to satisfy consumer requirements and because changes in shape are held to be an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant (MPEP 2144.04 (IV)(B)).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742